DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (U.S. Publication 2017/0344383), hereinafter Truong in view of Chang et al. (U.S. Publication 2005/0039081), hereinafter Chang further in view of common knowledge.



activating a basic input/output system (BIOS initialization process, see Paragraph 16) of the server host; 

reading a first port state value (first input-output port, see Abstract; Note, it is implicit a port has a value) of a first input/output port (first input-output port, see Abstract) of a metal oxide semiconductor chip via the basic input/output system; and 

determining an information output state of a serial port (USB port in response to determining a specific device couple to first USB port, see Fig. 4, Step 402; Note, the information obtained is what type of device) of the server host according to the first port state value of the first input/output port, wherein the information output state is related to whether to output information of the serial port .

Truong does not disclose expressly a metal oxide semiconductor chip via the basic input/output system.

Chang does disclose a metal oxide semiconductor chip via the basic input/output system (BIOS/CMOS see Abstract and see Fig. 3, Step 306).


At the time of the invention it would have been obvious to a person of ordinary skill in the art to connect CMOS memory to I/O ports of Truong.

The suggestion/motivation for doing so would have been to utilize what is commonly available off the shelf and have option to store BIOS setting in alternative memories.

As to claim 2, the modification teaches the method in claim 1, wherein the basic input/output system does not output the information of the serial port when the first port state value is a first value, and the basic input/output system outputs the information of the serial port when the first port state value is a second value (see Truong Fig. 1, 102 and 106; Note, it is implicit in binary logic, if a first value allow for USB connection determination than opposing value would not allow).  

As to claim 3, the modification teaches the method in claim 2, wherein the first value is 0 and the second value is 1 (Note, either 1 or 0 is implicit in a binary logic system)..  

As to claim 4, the modification teaches the method in claim 1, wherein an address of the first input/output port of the metal oxide semiconductor chip (a typical address decoder, see Chang Paragraph 25).  The Truong/Chang combination does not disclose expressly an offset 0X06 to the address. It is common knowledge to give any arbitrary offset to memory address. At the time of the invention it would have been obvious to a person of 

As to claim 5, the modification teaches the method in claim 1, wherein the metal oxide semiconductor chip is a complementary metal oxide semiconductor chip (Note, mere alternative).  

As to claim 6, the modification teaches the method in claim 2, further comprising: reading a second port state value of a second input/output port of the metal oxide semiconductor chip via the basic input/output system when the first port state value is the second value;  7Attorney Docket No. 0115042.574US2 outputting a part of the information of the serial port via the basic input/output system when the second port state value is the first value; and outputting all of the information of the serial port via the basic input/output system when the second port state value is the second value (Note mere alternative combination to the port values).  

As to claim 7, the modification teaches the method in claim 1, further comprising: writing an updated serial port state value (see Chang Paragraph 22) into the first input/output port of the metal oxide semiconductor chip via the basic input /output system when the basic input /output system receives an instruction for updating a serial port state value of the basic input /output system after determining the information output state of the serial port of the server host.  



As to claim 9, the modification teaches the method in claim 7, wherein the basic input/output system does not output the information of the serial port when the updated serial port state value is smaller than the serial port state value which has not been updated (Note: merely an alternative arrangement where 0 is less than 1).  

As to claim 10, the modification teaches the method in claim 7, wherein the basic input/output system outputs the information of the serial port when an updated serial port state value is bigger than the serial port state value which has not been updated (Note:  merely an alternative arrangement where 1 is greater than 0).
Response to Arguments

Applicant's arguments filed 12/29/2020 have been fully considered but they are not deemed to be persuasive.

Applicant argues, “Regarding Truong, the control unit 110 of the apparatus 100 determines whether the first device 130 is coupled to the first input-output port 120. When the control unit 110 determines the first device 130 is coupled to the first input-output port 120, the control unit 110 skip initialization of the first input-output port 120 for reducing the start-up time of the apparatus 100.”

Examiner disagrees with applicant.  There is no ‘port 120’ in Truong.  Examiner will construe ‘port 120’ is a typo for ‘port 102.
 
Applicant argues, “In the Office Action, the Examiner regards the control unit 110 of Truong as "the basic input/output system" recited in claim 1 of the present application. However, the control unit 110 of Truong does not read a state value of the first input/output port 120 and does not determine whether to output information of a serial port of the apparatus 100 according to the state value of the first input/output port 120. Therefore, Truong fails to disclose "reading a first port state value of a first input/output port of a metal oxide semiconductor chip via the basic input/output system; and determining an information output state of a serial port of the server host according to the first port state value of the first input/output port, wherein the information output state is related to whether to output information of the serial port" recited in claim 1.”

Examiner disagrees with applicant.  Examiner construed the limitation ‘a first port state value’ as two voltage values (i.e. ~5 volt and ~0 volt) to indicate either binary states (i.e. 1 (true) or binary 0 (false)).  A basic input/output system or BIOS is designed to constantly monitors/controls input (read) and output (write) ports it is tied to via a system (i.e. CPU, memory, I/O ports (i.e. USB ports), etc.). Examiner construed the limitation ‘an information output state” as an information gathered from reading series of the binary states (Note, USB stands for Universal Serial Bus) from a device connected to a port that BIOS monitors/controls. It is BIOS that determines to output information of the serial port.  The instant invention merely describes what BIOS does which are already taught by Truong.

Applicant argues, “Chang discloses BIOS stored in a metal oxide semiconductor chip, but BIOS of Chang does not read a state value of the first input/output port of the computer system and does not determine whether to output information of a serial port of the computer system according to the state value of the first input/output port. Therefore, Chang also fails to disclose "reading a first port state value of a first input/output port of a metal oxide semiconductor chip via the basic  input/output system; and determining an information output state of a serial port of the server host according to the first port state value of the first input/output port, wherein the information output state is related to whether to output information of the serial port" recited in claim 1. 

Examiner disagrees with applicant.  Chang does not have to because Truong does.

Applicant argues, “Moreover, a technical problem solved by claim 1 of the present application is different form a technical problem solved by Truong, wherein the technical problem solved by claim 1 is "if an error occurs before the server host is fully turned on, the cause of the error cannot be found immediately", but the technical problem solved by Truong is "computing devices using operating systems are not accessible to a user for normal operation until the operating system of the device is loaded and operating normally".”

Applicant further argues, “Via the above difference feature, BIOS can output the serial port information before the server host is fully turned on, there is no requirement of providing a test version of BIOS when an error of the server host occurs, thereby reducing the time to find the problem of the server host. Based on the above arguments, the rejection should be withdrawn.”

Examiner disagrees with applicant.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “if an error occurs before the server host is fully turned on, the cause of error cannot be found immediately” or “providing a test In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim 1 does not address any concern for errors, providing test version of BIOS, nor reducing the time to find problem”.  The claim 1 merely describes basic function of a BIOS.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183